IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
UNITED STATES OF AMERICA
VS. MAGISTRATE NO.: 3:19-mj-574-FKB-2
CHRISTOPHER GRIFFIN

ORDER APPOINTING COUNSEL
The above-named defendant having satisfied this Court after appropriate inquiry that he
(1) does not wish to waive representation by counsel, and (2) is financially unable to obtain
counsel, the Federal Public Defender is hereby APPOINTED to represent the defendant in the
above-styled and numbered cause.
Should this case proceed before a United States District Judge, the appointment shall,

nevertheless, remain in effect until terminated or a substitute attorney is appointed or retained.

SO ORDERED, this the 12" day of June, 2019. |

United States Magistrate Judge
